Case 2:18-cv-11294-JMV-SCM Document 8 Filed 12/28/18 Page 1 of 2 PageID: 62



     Raajen V. Bhaskar, Esq. (RB0296)
     SCHENCK, PRICE, SMITH & KING, LLP
     351 Sparta Avenue
     Sparta, NJ 07871
     (973) 295-3670
     Attorneys for Defendants

                              UNITED STATES DISTRICT COURT
                                         FOR THE
                                  DISTRICT OF NEW JERSEY

     JAMES EVERETT                           Civil Action No. 2:18-cv-11294
     SHELTON,
                                              Notice of Motion to Set Aside
                         Plaintiff,            Default Pursuant to FRCP
                                               55(C) and Extend Time to
                vs.                             Answer the Complaint
                                              Pursuant to FRCP 6(b)(1)(B)
     MERCHANT FLOW FIN.
     CORP., et al.

                         Defendants.

     TO:          James Everett Shelton, pro se
                  316 Covered Bridge Road
                  King of Prussia, PA 19406

     Sir:

                PLEASE TAKE NOTICE that, on January 22, 2019 at

     9:00 am, or as soon thereafter as counsel may be heard, the

     undersigned, attorneys for the defendants, Merchant Flow

     Financial Corp. (“Merchant Flow”) and Conroy Williamson

     (“Williamson”), will apply to the Court for an Order denying the
     pending motion for entry of a judgment by default, setting aside




     {01812686.DOC;1 }
Case 2:18-cv-11294-JMV-SCM Document 8 Filed 12/28/18 Page 2 of 2 PageID: 63




     the default entered in this matter pursuant to FRCP 55 and

     extend the time within which Defendants may answer the

     complaint pursuant to FRCP 6(b)(1)(B), a proposed form of which

     is annexed hereto.
                PLEASE TAKE FURTHER NOTICE that, in support of

     the relief sought herein, the undersigned shall rely upon the

     attached certifications of counsel and Williamson, together with
     all exhibits attached thereto. Oral argument is not requested.


                                    SCHENCK, PRICE, SMITH & KING, LLP
                                    Attorneys for Merchant Flow Fin.
                                    Corp., and Conroy Williamson

                                    By:      /s/ Raajen V. Bhaskar
     Dated:              12/28/18           Raajen V. Bhaskar, Esq.




     {01812686.DOC;1 }
